Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the majority in affirming the BTA as to the use of welding helmets, glasses, and lenses but respectfully dissent as to the reversal of the BTA on the forklift issue.
We state in our opinion in affirming the helmets, glasses, and lenses portion that “[t]his court ‘will not overrule findings of fact of the Board of Tax Appeals that are based upon sufficient probative evidence,’ ” quoting Hawthorn Mellody, Inc. v. Lindley (1981), 65 Ohio St.2d 47, 19 O.O.3d 234, 417 N.E.2d 1257, syllabus. Yet overruling such a finding of fact is precisely what we do in reversing as to the forklift.
The BTA made a factual determination, based on the testimony of several witnesses, that the forklift was essential to the. manufacturing process. The BTA in its opinion found, “Obviously, the die setter forklift is ‘necessary for the functioning of production machinery and equipment and the continuation of the manufacturing operation,’ considering the average die weights involved in Q3’s manufacturing processes. Clearly, it would not be humanly possible to lift, move, and maneuver these dies into place without the assistance of the forklift, and without the dies, the production equipment would not operate and the manufacturing process would cease. Accordingly, transactions involving the die setter forklift shall be removed from the assessment,” quoting R.C. 5739.011(B)(4).
Yet we now substitute our opinion on this factual finding and determine that the forklift is not essential to the manufacturing process.
The factual findings of the BTA were not unlawful or unreasonable. We merely differ. Such is not a basis for a reversal.
Brickler & Eckler, L.L.P., Mark A. Engle and Mary L. Robins, for appellee.
Betty D. Montgomery, Attorney General, and Robert C. Maier, Assistant Attorney General, for appellant.
Therefore, I would respectfully affirm the BTA decision in its entirety.
Pfeifer, J., concurs in the foregoing opinion.